Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 12, 14, 17-20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over “Outatime: Using Speculation to Enable Low-Latency Continuous Interaction for Mobile Cloud Gaming” by Kyungmin Lee, et al. (hereinafter Lee) in view of U.S. Patent Application 2014/0028703 A1 (hereinafter Pajak).
Regarding claim 1, the limitations “A method, comprising: obtaining at a remote computing device signals and/or signal packets representative of one or more user inputs responsive to user interaction with particular interactive content at a client device; at the remote computing device, predicting at least two scenarios for the particular interactive content based at least in part on the one or more user inputs” are taught by Lee (Lee describes a system for speculative rendering by a remote device for an application being displayed on a client device, including receiving input data from the client device, and generating parallel speculations for multiple possible timelines of input events,  e.g. abstract, section 1, paragraphs 4-6, section 3.)
The limitation “at one or more particular shader cores of a particular processor of the remote computing device, substantially concurrently processing at least a particular tile of a first frame and a corresponding particular tile of a second frame, wherein the first and second frames are representative at least in part of respective ones of the predicted at least two scenarios for the particular interactive content” is partially taught by Lee (Lee teaches, e.g. sections 5, 5.2, 9, that for impulse events, such as firing a weapon, the system speculates multiple parallel timelines which are rendered using a plurality of instances of the application, i.e. generating at least two images based on the at least two predicted scenarios/timelines.  Further, Lee teaches that the images are compressed using square macroblocks, i.e. tiles, prior to transmission to the client e.g. section 7, i.e. the rendered images are comprised of rendered macroblocks/tiles.  Lee does not teach further details of the rendering process, i.e. Lee does not explicitly teach that the multiple instances of the application perform image processing substantially concurrently, although it is apparent that the instances are run in parallel.)  However, this limitation is taught by Pajak (Pajak describes a system in which a remote server renders scenes for display by the client based on user input data received from the client, e.g. paragraphs 62-63.  Pajak also describes a parallel processing system for rendering images, e.g. paragraphs 26-53, which includes concurrently executing processing tasks, e.g. paragraph 38, by distributing them among the general processing clusters, e.g. paragraphs 31-32, for execution using streaming multiprocessors, e.g. paragraphs 39-40, i.e. Pajak’s system can perform substantially concurrent processing of images for multiple processing tasks being executed in parallel.  Pajak further indicates, e.g. paragraph 69, that the scenes are rendered on a macroblock basis, i.e. tiles, such that when Pajak’s system is performing substantially concurrent processing of images for multiple processing tasks being executed in parallel, it is substantially concurrently processing tiles for each image of the multiple tasks.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Lee’s speculative rendering system using Pajak’s parallel processing system because Lee does not describe additional details of the graphics processing system and Pajak describes a graphics parallel processing system which is used for rendering images at a remote server for a client device analogous to Lee’s system, and because Lee’s system relies on parallel processing, i.e. as noted above multiple instances of the application are generated by the server application, and Pajak’s system performs parallel/concurrent processing of a plurality of processing tasks.  In the modified system, Pajak’s parallel processing system is used in Lee’s server device to execute rendering operations for Lee’s application instances in parallel, which would include performing concurrent rendering of tiles for all of Lee’s application instances in parallel, i.e. the claimed particular tile of a first frame and particular tile of a second frame.  It is additionally noted that the claim recites a “corresponding” particular tile of the second frame, but does not further define said correspondence, such that, when considered under broadest reasonable interpretation, all of the tiles of a first speculative image being rendered for a particular frame time have correspondence to all of the tiles of a second speculative image rendered for a particular frame time, i.e. all the tiles of the images correspond to the same frame time.  
The limitation “wherein the substantially concurrently processing the at least the particular tile of the first frame and the corresponding particular tile of the second frame includes the one or more particular shader cores obtaining particular texture content and/or attribute parameters from a particular cache memory of the particular processor and further includes utilizing the particular texture content and/or attribute parameters to process both the particular tile of the first frame and the corresponding particular tile of the second frame” is taught by Lee in view of Pajak (Pajak teaches, e.g. paragraphs 31-35, 40, 51-52 that the parallel processing memory 215 for the PPU stores data transferred from the system memory, which is in turn accessed by the GPCs to perform processing, and for storing the results of processing, i.e. a cache which is external to the GPCs acting as the claimed shader cores, as well as a per-GPC memory 306/320 storing parameter data, command data, and per-application global data, i.e. a cache which is internal to the GPCs acting as the claimed shader cores.  The PPU/GPC memory stores both task metadata including the data to be processed, state parameters and commands defining how the data is to be processed, e.g. paragraph 32, corresponding to attribute parameters for the images, as well as texture map data, e.g. paragraph 33, corresponding to texture content for the images.  That is, in the combined system, the texture data and attribute parameters used in the rendering performed by the shader cores is stored in cache memories 215 and 306/320, and are accessed by the shader cores in performing concurrent rendering of tiles for all of Lee’s application instances in parallel, i.e. the claimed particular tile of a first frame and particular tile of a second frame.)
The limitation “providing to the client device from the remote computing device at least a subset of the substantially concurrently processed the at least the particular tile of the first frame and the corresponding particular tile of the second frame” is taught by Lee (Lee teaches at least some of the generated frames are transmitted to the client device, e.g. sections 3, 5, 7.)
	Regarding claim 3, the limitation “substantially concurrently processing, at the one or more particular shader cores, a plurality of corresponding particular tiles of  a plurality of frames of image content representative of at least in part of respective ones of the predicted at least two scenarios for the particular interactive content” is taught by Lee in view of Pajak (As discussed in the claim 1 rejection above, in the modified system, Pajak’s parallel processing system is used in Lee’s server device to execute rendering operations for Lee’s application instances in parallel, which would include performing concurrent rendering of tiles for all of Lee’s application instances in parallel, i.e. all of the tiles of the at least two frames are rendered substantially concurrently by Pajak’s system.)
Regarding claim 4, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above, i.e. the processing being performed on the tiles rendering.
Regarding claim 5, the limitation “wherein the one or more particular shader cores of the particular processor comprise first and second shader cores of a particular graphics processing unit, and wherein the substantially concurrently rendering the at least the particular tile of the first frame and the corresponding particular tile of the second frame comprises processing at least the particular tile of the first frame and the corresponding particular tile of the second frame at the first and second shader cores” is taught by Lee in view of Pajak (Pajak’s GPCs being used to concurrently render the images, as discussed in the rejections above, correspond to shader cores, i.e. as indicated in paragraph 35, image rendering operations executed by the GPCs include executing shader programs.  Pajak teaches, e.g. paragraphs 32, 33, 38, that the allocation of GPCs may vary depending on the application, type of computation, and/or workload, and processing tasks are distributed among the GPCs, as well as that different processing tasks are processed concurrently.  In the case of executing the instances of Lee’s application in parallel, in at least some instances, two GPCs could concurrently execute macroblock rendering tasks for different instances of the application, i.e. concurrently processing tiles of first frame in a first shader core and corresponding tiles of the second frame in a second shader core.)
Regarding claim 6, the limitation “wherein the substantially concurrently processing the at least the particular tile of the first frame and the corresponding particular tile of the second frame at the one or more particular shader cores of the particular processor of the remote computing device comprises substantially concurrently processing the particular tile of the first frame in a first shader core of the particular processor and the corresponding particular tile of the second frame in a second shader core of the particular processor” is taught by Lee in view of Pajak (Pajak teaches, e.g. paragraphs 32, 33, 38, that the allocation of GPCs may vary depending on the application, type of computation, and/or workload, and processing tasks are distributed among the GPCs, as well as that different processing tasks are processed concurrently.  In the case of executing the instances of Lee’s application in parallel, in at least some instances, two GPCs could concurrently execute macroblock rendering tasks for different instances of the application, i.e. concurrently processing one or more tile regions of the first frame in a first shader core and one or more tile regions of the second frame in a second shader core.)
Regarding claim 7, the limitation “wherein the particular cache memory is external to the first and second shader cores” is taught by Lee in view of Pajak (As discussed above, Pajak teaches, e.g. paragraphs 31-35 that the parallel processing memory 215 for the PPU stores data transferred from the system memory, which is accessed by the GPCs to perform processing, and for storing the results of processing, i.e. a cache which is external to the GPCs acting as the claimed shader cores.  Further, in at least some instances, e.g. when there is only one PPU, the GPCs concurrently executing macroblock rendering tasks for different instances of Lee’s application would rely on the same PPU memory/cache 215.)
Regarding claim 11, the limitation “responsive at least in part to rendering the particular tile of the first frame, determining whether the particular tile of the first frame is substantially identical to a previously processed tile region of a previous frame; and responsive at least in part to a determination that the particular tile of the first frame is substantially identical to the previously processed tile region of the previous frame, abstaining from writing the particular tile of the first frame to a buffer” is taught by Lee (Lee, e.g. section 7, teaches that the macroblocks of the rendered images are compared to identify macroblocks that are roughly equivalent both intra-frame and inter-frame, and between different speculative renderings, and when an equivalency is found, only the data for the first macroblock is transmitted, and pointers to it are used for the other macroblocks.  With respect to the claimed scenario, inter-frame comparisons would correspond to comparisons between frames in the same speculative timeline, i.e. a previously rendered frame in the given timeline has a macroblock matching the macroblock in the current/first frame in the given timeline, and a pointer would be written to the encoded frame data buffer instead of the rendered macroblock.)
Regarding claim 12, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above, except the claimed scenario is read on by Lee’s equivalence comparison between different speculations, i.e. when macroblocks in two frames in different speculative timelines for the same display time are equivalent, only one is written to the encoded frame data buffer.
Regarding claim 14, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 1 above.
Regarding claim 17, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 4 above.
Regarding claim 18, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 5 above.
Regarding claim 19, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 6 above.
Regarding claim 20, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 7 above.
Regarding claim 24, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 11 above.
Regarding claim 25, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 12 above.

Claims 8, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over “Outatime: Using Speculation to Enable Low-Latency Continuous Interaction for Mobile Cloud Gaming” by Kyungmin Lee, et al. (hereinafter Lee) in view of U.S. Patent Application 2014/0028703 A1 (hereinafter Pajak) as applied to claims 5 and 18 above, and further in view of “Dynamic Fine-Grain Scheduling of Pipeline Parallelism” by Daniel Sanchez, et al. (hereinafter Sanchez).
Regarding claim 8, the limitation “wherein the processing the particular tile of the first frame and the corresponding particular tile of the second frame at the particular shader cores of the particular processor comprises processing the particular regions of the first frame in a first shader core of the particular processor and further comprises subsequently processing the corresponding particular tile of the second frame in the first shader core” is implicitly taught by Lee in view of Pajak (Pajak, e.g. paragraphs 31, 38, teaches that the tasks are dynamically scheduled for execution by the GPCs, depending on the workload arising for each type of program or computation.  This implicitly would include the claimed situation, i.e. a given GPC, after performing a processing task on a tile for the first frame of the first instance of Lee’s application, is then assigned another task, which could be a processing task on a tile for the second frame of the second instance of Lee’s application.  Pajak does not explicitly address how tasks are dynamically allocated among the GPCs.)  However, this limitation is suggested by Sanchez (Sanchez describes implementation of a scheduler for parallel pipeline shader applications, e.g. abstract, sections II-V, and finds that the task-stealing scheduler achieves good performance and memory footprints, e.g. sections II B, IV A, V C-D, where the task-stealing scheduler operates by treating an application as a set of divided, concurrent, and independent tasks, where each worker has a queue of tasks, and when the queue is empty the worker tries to steal tasks from other workers.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s speculative rendering system, using Pajak’s parallel processing system, to use Sanchez’ task-stealing scheduler technique in order to improve performance and memory footprint use of the GPCs by allowing a GPC to steal task(s) from other GPCs when their task queue is empty.  In the modified system, each GPC, after completing processing tasks for tile(s) for the first frame of the first instance of Lee’s application, would then steal task(s) from other GPC(s) that do not have an empty queue, where the stolen task(s) could be processing task(s) for rendering tile(s) for the second frame of the second instance of Lee’s application.
Regarding claim 9, the limitation “wherein the particular cache memory of the particular processor comprises a particular cache memory integrated into the first shader core” is taught by Lee in view of Pajak and Sanchez (As discussed in the claim 1 rejection above, Pajak teaches, e.g. paragraphs 31-35, 40, 51, 52 that the parallel processing memory 215 for the PPU stores data transferred from the system memory, which is in turn accessed by the GPCs to perform processing, and for storing the results of processing, as well as a per-GPC memory 306/320 storing parameter data, command data, and per-application global data, i.e. a cache which is internal to the GPCs acting as the claimed shader cores.  The PPU/GPC memory stores both task metadata including the data to be processed, state parameters and commands defining how the data is to be processed, e.g. paragraph 32, corresponding to attribute parameters for the images, as well as texture map data, e.g. paragraph 33, corresponding to texture content for the images.  That is, the GPCs load the relevant data to be processed, state parameters, commands, and texture data required to perform a given task into the memory 306/320.  Further, when the GPC is used to execute the tasks for the first tile(s) of the first frame, and then steals and executes the tasks for the second tile(s) of the second frame, as in the modification in view of Sanchez in the claim 8 rejection above, the GPC’s memory 306/320 would be used to store instructions and data for the first tile(s)/frame, and then subsequently for the second tile(s)/frame.)
Regarding claim 21, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 8 above.
Regarding claim 22, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 9 above.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Outatime: Using Speculation to Enable Low-Latency Continuous Interaction for Mobile Cloud Gaming” by Kyungmin Lee, et al. (hereinafter Lee) in view of U.S. Patent Application 2014/0028703 A1 (hereinafter Pajak) as applied to claims 4 and 17 above, and further in view of U.S. Patent Application Publication 2016/0027144 A1 (hereinafter Fernandez).
Regarding claim 10, the limitation “wherein the substantially concurrently rendering the particular tile of the first frame and the corresponding particular tile of the second frame comprises: determining whether the particular tile of the first frame is substantially identical to the corresponding particular tile of the second frame” is taught by Lee (Lee, e.g. section 7, teaches that the macroblocks of the rendered images are compared to identify macroblocks that are roughly equivalent both intra-frame and inter-frame, and between different speculative renderings, and when an equivalency is found, only the data for the first macroblock is transmitted, and pointers to it are used for the other macroblocks.)
The limitation “responsive at least in part to a determination that the particular tile of the first frame is substantially identical to the corresponding particular tile of the second frame, processing the particular tile of the first frame and utilizing the processed particular tile of the first frame without processing the corresponding particular tile of the second frame” is not explicitly taught by Lee (As discussed above, Lee identifies equivalent macroblocks and only transmits one macroblock to be used for all the equivalent macroblocks, but Lee does not teach determining whether macroblocks are identical prior to rendering for the purpose of avoiding rendering the second macroblock.)  However, this is taught by Fernandez (Fernandez describes a sort-middle rendering architecture, e.g., abstract, which generates a hash of the data for a tile prior to rasterization and pixel shading, and compares the hash for the tile to a previously rendered tile to determine whether they are the same, in which case the previously rendered tile is used rather than rendering the current tile, e.g. paragraphs 10-14, 22-27).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s speculative rendering system, using Pajak’s parallel processing system, to use Fernandez’ tile hash comparison to avoid rendering tiles that match previously rendered tiles.  As noted above, Lee teaches that only one copy of a macroblock needs to be transmitted when there are matching macroblocks within the same frame (intra-frame), a current frame and a previous frame in the same speculative timeline (inter-frame), or a current frame and another speculation’s frame (inter-speculation), and Fernandez teaches an analogous technique which can identify equivalent macroblocks/tiles prior to rasterization and rendering in order to avoid redundant rendering operations.  In the modified system, Fernandez’ tile hash comparison would compare the hash for each tile to be rendered for a given (second) frame to previously rendered tiles of the given frame, previously rendered tiles of frames preceding the given frame in the same speculative timeline, and previously rendered tiles of other speculations’ (first) frames, and when a match is found, the tile for the given (second) frame would reuse the result from the matching previously rendered tile, including possibly matching to previously rendered tile(s) of other speculations’ (first) frames, as in the claimed scenario.
Regarding claim 23, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 10 above.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “Outatime: Using Speculation to Enable Low-Latency Continuous Interaction for Mobile Cloud Gaming” by Kyungmin Lee, et al. (hereinafter Lee) in view of U.S. Patent Application 2014/0028703 A1 (hereinafter Pajak) as applied to claims 1 and 17 above, and further in view of U.S. Patent Application Publication 2018/0115743 A1 (hereinafter McLoughlin).
Regarding claim 13, the limitation “wherein the providing to the client device from the remote computing device at least a subset of the substantially concurrently processed at least two images comprises, depending at least in part on a communication and/or processing latency parameter, initiating transmission of a subset of the substantially concurrently processed at least the particular tile of the first frame and the corresponding particular tile of the second frame to the client device, initiating transmission of substantially concurrently processed the at least the particular tile of the first frame and the corresponding particular tile of the second frame to the client device wherein the client device is to select a subset of the substantially concurrently processed at least the particular tile of the first frame and the corresponding particular tile of the second frame for display, or selecting one of the predicted at least two scenarios and initiating transmission of at least one image representative at least in part of the selected subset of the substantially concurrently processed at least the particular tile of the first frame and the corresponding particular tile of the second frame for display to the client device, or a combination thereof” is not taught by Lee (While Lee teaches encoding the frames by identifying equivalent macroblocks and only transmitting one copy, e.g. section 7, Lee does not teach that this is performed or adjusted in response to communication and/or processing latency parameter.)  However, this limitation is taught by McLoughlin (McLoughlin describes a system for streaming graphical content to a user based on partial frame prediction according to current application state, e.g. abstract, paragraphs 59-66, 73-82, and further takes into account current network bandwidth or connectivity speeds, i.e. latency, e.g. paragraphs 74, 88, and teaches that based on reaching a bandwidth capacity, prioritization scores can be used to determine which partial frames are sent to the client, and lower priority partial frames may not be sent at all, e.g. paragraph 141.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s speculative rendering system, using Pajak’s parallel processing system, to use McLoughlin’s network bandwidth and speed based prioritization to determine which and how many macroblocks to send in order to ensure higher priority macroblocks are send when network conditions do not allow for transmitting the full dataset, corresponding to transmitting a subset of the images or all of the images, depending on the communication speed/latency.
Regarding claim 26, the limitations are similar to those treated in the above rejection(s) and are met by the references as discussed in claim 13 above.

Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant’s remarks with respect to Lee do not appear to dispute any finding of the rejection with respect to Lee’s teachings, per se, i.e. as noted by Applicant’s remarks and acknowledged by the rejection, Lee does not describe the parallel execution of the multiple instances of the program performing rendering in substantial detail.  With respect to Pajak, Applicant’s remarks allege that Pajak does not teach the claim limitation as a whole, when the claim limitation is in fact mapped to a modification of Lee in view of Pajak.  
For example, Applicant’s remarks on page 21 note that concurrent processing of particular corresponding tiles from different frames representing different predicted scenarios is not taught by Pajak, but Pajak is not cited for teaching rendering of different predicted scenarios, but rather concurrent processing of tiles for multiple applications running in parallel, which, when used to perform rendering for Lee’s outatime system, would perform concurrent processing of tiles for images of different predicted scenarios using the plural instances of the application being executed by Lee’s outatime system, where the correspondence of tiles is an element of Lee’s system, i.e. the plural instances of the application are used to render images corresponding to the same frame time.  Similarly, Applicant asserts that neither reference discloses using the same texture content and/or attribute parameters, but this is taught by the combination, i.e. when Pajak’s system is used to render images from the plural instances of the same application, because said application instances rely on the same texture data and attributes, the same particular texture content and attribute parameters are used in rendering both images, and the tiles thereof.  Further, Applicant’s remarks do not suggest what aspect of the analysis of the rejection discussing the combination of the references is erroneous, i.e. other than noting that the rejection agrees that Lee does not teach details of the rendering process, the mapping of the combination in the rejection is not discussed or specifically disputed.  Therefore, Applicant’s remarks cannot be considered persuasive, because they are limited to showing that neither reference alone teaches limitations to which the combination of references is mapped, and Applicant’s remarks do not identify any supposed error in the mapping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/           Primary Examiner, Art Unit 2619